Citation Nr: 0801097	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-06 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a broken 
right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to December 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDING OF FACT

The veteran does not have a current right wrist disability 
that is attributed to a right wrist fracture during his 
active military service.  


CONCLUSION OF LAW

Residuals of a broken right wrist were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the evidence of record, the Board concludes 
that the clear preponderance of the evidence is against 
granting service connection for residuals of a broken right 
wrist.

The Board notes that the RO requested the veteran's service 
treatment records from the National Personnel Records Center 
(NPRC) in November 2003.  The veteran's service treatment 
records in the claims folder are incomplete.  The available 
service treatment records do not refer to complaints, 
treatment, or diagnosis of a broken right wrist or right 
wrist condition.  In July 2006, the NPRC reported that all 
available service medical records were mailed to the RO in 
November 2003, and that there were no other available service 
medical records at that facility.  In a March 2006 response 
to a letter from the veteran's Congressional representative, 
the NPRC forwarded a copy of the veteran's October 1977 
enlistment examination and indicated that additional service 
medical records had been lent to VA.

The RO obtained the veteran's service personnel records in 
May 2007.  These records also do not refer to a right wrist 
disability.  The RO also attempted to obtain clinical records 
of treatment of the veteran at Fort Dix from July 1 to 
September 30, 1978, on the basis of the veteran's report that 
he was treated there during that period.  No such records 
were located.  The veteran's service personnel records 
indicate that he was in training at Fort Dix from July 1978 - 
both basic training, which began in July 1978, and AIT, which 
began in September 1978 -- until he was en route to Fort 
Eustis in October 1978.  In December 2006, the RO made a 
Formal Finding on the Unavailability of Records and 
determined that active duty inpatient clinical records for a 
right wrist condition/injury from July 1, 1978 to September 
30, 1978 at Fort Dix, New Jersey were unavailable for review.

The veteran is competent to provide evidence that he injured 
his right wrist during his basic training, although he is not 
competent to diagnose a broken wrist.  Even accepting the 
veteran's statements as evidence that he did sustain some 
sort of right wrist injury during his basic training, 
however, the evidence does not support a conclusion that he 
has a current right wrist disability as a result of the 
injury that he recalls.   

At an April 2005 VA examination, the veteran reported he 
sustained an injury to his right wrist in which it was 
fractured in the distal ulna during basic training.  He 
believed he underwent surgery and was in a cast for a period 
of time.  The veteran complained of pain and swelling.  
Examination of the right wrist showed a scar on the distal 
aspect of the right ulna.  There was tenderness on palpating 
the distal ulna at the carpal joint.  There was no swelling.  
There was no deformity.  Dorsiflexion was to 40 degrees, 
palmar flexion to 60 degrees, and radial and ulnar deviation 
was to 10 degrees.  Repetitive range of motion resulted in 
complaints of pain in the wrist, but there was no diminution 
of ranges of motion.  There were no strength deficits 
involving the extremities and extremities were otherwise 
neurovascularly intact.  X-rays were within normal limits.  
The impression was right wrist pain; etiology seemed to be 
related to the triangular fibrocartilage and the distal ulnar 
joint; there was no evidence of underlying degenerative joint 
disease or malunion of a fracture.

The veteran also provided a copy of the April 2005 VA x-rays 
of his right wrist, which were interpreted as showing no 
evidence of acute fracture or dislocation in the right wrist 
and normal overall bone density and carpal alignment.  Mild 
soft tissue swelling, however, was noted over the palmar and 
thenar surfaces of the hand.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of arthritis within one 
year of discharge from active duty. The veteran's discharge 
date was 1986 and the first evidence presented as to any 
complaints of right wrist pain was in 2003.  As such, there 
was a considerable length of time between the veteran's 
separation from service and any indication of a right wrist 
disability.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  Given 
length of time between the veteran's separation from military 
service and his complaints of right wrist pain in 2003, the 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d).

Moreover, pain is not a disability for VA compensation 
purposes.  38 C.F.R. § 3.303 (2007).  Without the diagnosis 
of an objective right wrist disability, these complaints are 
not sufficient to establish a claim of service connection.  
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.")  Service connection is denied for residuals of a 
broken right wrist.

Duties to notify and assist the claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in November 2003 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim), until March 2006, 
shortly after this decision was issued.  The failure to 
provide the specific notice required by Dingess in a timely 
manner is harmless in this instance because the preponderance 
of the evidence is against the appellant's claim for service 
connection for his right wrist condition, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's available service 
medical records and VA treatment records, and a VA 
examination report, have been associated with the claims 
folder.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Service connection for residuals of a broken right wrist is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


